Citation Nr: 1135979	
Decision Date: 09/26/11    Archive Date: 10/03/11

DOCKET NO.  09-01 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to compensation benefits under the provisions of 38 U.S.C.A. 
§ 1151 for residuals of a right hip fracture.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Pflugner

INTRODUCTION

The Veteran served on active duty from December 1957 to December 1961.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, on behalf of the RO in Chicago, Illinois.  


FINDING OF FACT

The evidence of record does not show that the Veteran's residuals of a right hip fractured resulted from hospital care, medical or surgical treatment, or examination furnished by VA.


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for residuals of a right hip fracture have not been met.  38 U.S.C.A. §§ 1151, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.358, 3.361 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist a veteran in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Proper notice from VA must inform a veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the appellant's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Prior to the initial adjudication of the instant case, the RO's January 2007 letter advised the Veteran of the foregoing elements of the notice requirements.  Dingess/Hartman, 19 Vet. App. at 486; see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, including the opportunity to present pertinent evidence.  Thus, the Board finds that the content requirements of the notice VA is to provide have been met.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

The duty to assist the Veteran has been satisfied in this case.  The RO obtained the Veteran's service treatment records and his identified VA treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran was not provided a VA examination pursuant to his claim of entitlement to compensation under 38 U.S.C.A. § 1151.  The salient issue in this case is whether the Veteran was under VA hospital care, was receiving VA treatment, or was undergoing an examination furnished by VA at the time he fractured his right hip and, thus, is not an issue medical in nature.  As such, the Board finds that a VA examination was not warranted.

In December 2010, the Veteran's representative asserted that the development of the Veteran's claim was incomplete because VA had not obtained a variety of evidence, including witness and security reports; security tapes; photographs of the lobby at the Madison, Wisconsin, VA Medical Center (Madison VAMC); and reports of corrective actions.  While the representative's assertions are accurate, this evidence does not concern the issue presently before the Board.  The issue presently before then Board is whether the Veteran's right hip fracture resulted from hospital care, medical or surgical treatment, or examination furnished by VA.  The additional development sought by the Veteran's representative is not relevant to this matter and, thus, its absence from the record does not prejudice the Veteran.  There is no indication in the record that additional evidence relevant to the issue being decided herein is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination) (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").

Historically, the Veteran served on active duty from December 1957 to December 1961.  In January 2007, the Veteran submitted a claim of entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for a right hip fracture.  After this claim was denied in a January 2007 rating decision, the Veteran perfected an appeal.  The claim has been certified to the Board for appellate review.

In general, when a veteran experiences additional disability as the result of hospital care, medical or surgical treatment, or examination furnished by VA, disability compensation shall be awarded in the same manner as if such additional disability or death were service-connected.  38 U.S.C.A. § 1151.

Injuries resulting from acts occurring coincidentally with "hospital care, medical or surgical treatment, or an examination" are not sufficient bases for receiving benefits under section 38 U.S.C.A. § 1151.  Mangham v. Shinseki, 23 Vet. App. 284, 287 (2009).  Moreover, Congress repudiated the notion that a coincidental event occurring during "hospitalization" could lead to recovery under 38 U.S.C.A. 
§ 1151, purposefully replacing that word with "hospital care."  Id.  Further, as of October 1, 1997, 38 U.S.C.A. § 1151 no longer awards benefits for injuries occurring as a result of a patient's general experience of hospitalization.  Jackson v. Nicholson, 433 F.3d 822, 826 (Fed. Cir. 2005); see VAOPGCPREC 7-97 (Jan. 29, 1997) (distinguishing the statutory language of 38 U.S.C.A. § 1151, pertaining to VA "hospitalization" before October 1, 1997, and VA "hospital care" after October 1, 1997).

"Hospital care," at a minimum, includes the provision of services unique to the hospitalization of patients.  Bartlett v. Shinseki, No. 08-4092 (U.S. Vet. App. Mar. 10, 2011); see 38 U.S.C.A. 1803(c)(4) (West 2002); Jackson, 433 F.3d at 826 (holding that the term "hospital care" implies the provision of care by the hospital specifically...").  The determination as to whether a situation involves "hospital care" will depend on a variety of factors, including the nature of the services, the degree of VA control over patient freedom, the mental and physical conditions of the patient, and the foreseeability of potential harms.  Bartlett, No. 08-4092.

The provisions of 38 U.S.C.A. § 1151 provide that when there is no willful misconduct by a Veteran, disability resulting from VA hospital care furnished the Veteran will be compensated in the same manner as if service-connected, if the disability was caused by (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing hospital care or (B) an event which is not reasonably foreseeable.  See also 38 C.F.R. §§ 3.358, 3.361.

According to a July 19, 2005 VA treatment report, the Veteran entered the lobby of the Madison VAMC with a cast on his left foot.  He was ambulating with the assistance of crutches.  He then attempted to sit in a wheelchair while the wheels were not locked.  He hit the wheelchair with one of his crutches causing the wheelchair to move.  Because the wheelchair moved, the Veteran "slipped to the floor," and he landed on his right hip.  The Veteran denied hitting his head, and endorsed falling because of dizziness.  He was transferred to a backboard and taken to urgent care.  As a result of this fall, he underwent an open reduction internal fixation procedure, which included a dynamic screw plate for a right intratrochanteric hip fracture.

According to a separate VA treatment report dated on July 19, 2005, the Veteran was in the lobby of the Madison VAMC with a cast on his lower left leg consequent to interphalangeal joint fusion of his left hallux on July 7, 2005.  He was apparently ambulating with the assistance of crutches.  When attempting to sit in a wheelchair, the Veteran's crutch slipped and he fell to the ground.  A subsequent radiological examination revealed a commuted intertrochanteric right hip fracture.

The Veteran was hospitalized as a result of the injury; he was discharged on July 27, 2005.  A VA discharge summary demonstrated that the Veteran was "being treated by podiatry" for a left first toe fusion "and was in their clinic here at VA when he fell onto his right side" and sustained a right intertrochanteric femur fracture.  He underwent an operation to repair the fracture on July 21, 2005.  He tolerated the procedure well, and his post-operative hospital course was "uncomplicated."

Treatment reports dated subsequent to his discharge from the Madison VAMC demonstrated ongoing complaints of and treatment for symptoms associated with the hip fracture.  

In September 2006, the Veteran underwent an outpatient rehabilitation evaluation.  During the evaluation, the Veteran expressed frustration with VA for denying a claim of entitlement to disability benefits for a right foot disorder.  He then stated that his right hip fracture occurred when he was in a walking cast on his left foot and he slipped on wet floors at the Madison VAMC.

According to an October 2006 VA outpatient rehabilitation note, the Veteran reported a history of falling at the Madison VAMC.  He attempted to sit in a wheelchair and slipped, fell to the ground, and sustained "multiple" right hip fractures.

In his June 2007 notice of disagreement, the Veteran asserted that the wheelchair he attempted to use while at the Madison VAMC was lined up with an unstated number of other wheelchairs.  He had to "negotiate up" to this line of wheelchairs with his crutches and non-walking cast on his left foot in order to pull a wheelchair out of the line for his use.  He then asserted that one of his crutches hit the wheelchair before he was able to lock the wheels.  Because the wheelchair moved, the Veteran was forced to attempt to steady himself by standing on the cast on his left foot.  The Veteran stated that his "cast was slippery on the tile floor and [he] fell."  The Veteran also stated that, subsequent to this incident, "non slippery" surfaces were installed in the area where he fell.

Significantly, in his December 2008 substantive appeal, the Veteran emphatically asserted that he was "NOT claiming [his right hip fracture] was caused by VA examination or treatment.  [His] hip was injured because of the [f]all."  (emphasis in original).  The Veteran also stated, "If an 1151 claim is NOT the correct way to pursue this claim, then guide me towards the correct way and I will file appropriately."  (emphasis in original).

In December 2010, the Veteran's representative submitted a statement in support of the Veteran's claim.  Therein the representative alleged that the wet floor and the "unsafe manner" in which the wheelchairs were lined up at the Madison VAMC "created an unsafe environment[,] which was the direct cause of the accident resulting in [the Veteran's] right hip fracture."

In April 2011, the Veteran and his representative testified at a Board hearing.  The Veteran's representative re-stated the assertions that the allegedly unsafe manner in which the wheelchairs were lined up at the Madison VAMC created an unsafe environment, which was a direct cause of the accident resulting the Veteran's right hip fracture.  The Veteran testified that he appeared at the Madison VAMC for a follow-up appointment with podiatry for his left foot.  The Veteran testified that, on the day in question, he was ambulating with the assistance of crutches and was in a cast.  It was unclear whether the cast was walking versus non-walking, as the Veteran testified as to wearing both types.  He stated that he was "kind of in a hurry" because the van transporting him was late, which meant that he was late for his podiatry appointment.  He also reported that it was raining and that the hospital's floor was wet because people were tracking water into the lobby.  He then stated that he lost his balance while attempting to sit in a wheelchair, which was worsened by the wet floor, and fell, fracturing his right hip.  He then testified that there were no signs warning him that the floor was wet.  Although the Veteran contended that he was under the care of the podiatry unit when the fall occurred, he then stated that he was blaming the facility (i.e., the Madison VAMC) for the fall, not a VA medical professional.

The evidence of record included various iterations of the facts giving rise to the Veteran's fall at the Madison VAMC that resulted in a fractured right hip.  The salient aspect of each of these iterations was that the Veteran's right hip fracture did not occur as a result of hospital care, medical or surgical treatment, or examination furnished by VA.  The injury occurred coincidentally to the Veteran's appearance at the Madison VAMC for a podiatry appointment.  See Loving v. Nicholson, 19 Vet. App. 96, 100 (2005) (holding that an injury resulting from the fall of a ceiling grate during a VA examination was "coincidental to the examination and was not...caused by it").  During the April 2011 Board hearing, the Veteran contended that he was under the "care" of the podiatry unit when the incident occurred.  This contention is contradicted by the above-referenced VA treatment reports and the Veteran's own recounting of the fall, both of which locate the fall in the lobby of the hospital upon his arrival at the Madison VAMC.  Follow-up treatment with the podiatry unit for his left foot had not yet commenced and, further, there was no evidence that VA had any "control" over the Veteran as no other hospital services had been provided to him.  Bartlett, No. 08-4092.  VA's lack of "control" over the Veteran is evidenced by the fact that the Veteran attempt to independently secure a wheelchair even though he was on crutches, had his left foot in a cast, and the floor was wet.  Moreover, the Veteran endorsed being in a hurry because he was already late for his podiatry appointment.  The Veteran has not asserted that any specific VA care, treatment, or examination was the cause of the fall or his right hip fracture.  Although the Veteran appeared at the Madison VAMC in order to receive hospital care, medical or surgical treatment, or undergo an examination, it was not that hospital care, medical or surgical treatment, or an examination itself that resulted in his right hip fracture.  Indeed, the Veteran has twice indicated during the pendency of this appeal that no VA medical professional acted carelessly, negligently, with the lack of proper skill, committed an error in judgment, or similar instance of fault in furnishing hospital care.  The Veteran's allegations are directed at the Madison VAMC as a facility.  As such, the Board finds that, although the Veteran incurred an additional disability in the form of a right hip fracture as a result of a fall, this additional disability was coincident to his podiatry appointment at the Madison VAMC and did not result from hospital care, medical or surgical treatment, or an examination furnish by VA.  Bartlett, No. 08-4092.  Therefore, the Veteran's claim lacks legal merit under 38 U.S.C.A. § 1151 and must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive, the Board should deny the claim on the ground of lack of legal merit).

In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence if against the Veteran's claim, the doctrine is not for application.  See also, e.g., Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Compensation under 38 U.S.C.A. § 1151 for residuals of a right hip fracture is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


